Case: 13-14768   Date Filed: 03/19/2014   Page: 1 of 5


                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 13-14768
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 9:13-cr-80024-RSR-1



UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,

            versus

PABLO DOMINGO,
a.k.a. Eduardo Mendoza,

                                                       Defendant-Appellant.

                          ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                              (March 19, 2014)

Before TJOFLAT, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:
                    Case: 13-14768           Date Filed: 03/19/2014             Page: 2 of 5


       Pablo Domingo was convicted of illegal reentry after conviction for a non-

aggravated felony, in violation of 8 U.S.C. § 1326(a) and (b)(1), and the District

Court sentenced him to prison for 60 months. He appeals his sentence, arguing

that it is greater than necessary and substantively unreasonable because the District

Court focused excessively on his criminal history and failed to give due

consideration to relevant sentencing factors included within those set out in 18

U.S.C. § 3553(a), that is, his motivation for returning to the United States, his

severe addiction to alcohol, and his impending deportation upon completion of his

prison sentence.1 Domingo also argues that a sentence within the Guidelines

       1
           Section 3553(a) of Title 18 of the United States Code, Imposition of Sentence, states:

       (a) Factors to be considered in imposing a sentence.--The court shall impose a
       sentence sufficient, but not greater than necessary, to comply with the purposes set forth
       in paragraph (2) of this subsection. The court, in determining the particular sentence to be
       imposed, shall consider--

       (1) the nature and circumstances of the offense and the history and characteristics of the
       defendant;

       (2) the need for the sentence imposed--

       (A) to reflect the seriousness of the offense, to promote respect for the law, and to
       provide just punishment for the offense;

       (B) to afford adequate deterrence to criminal conduct;

       (C) to protect the public from further crimes of the defendant; and

       (D) to provide the defendant with needed educational or vocational training, medical
       care, or other correctional treatment in the most effective manner.

18 U.S.C. § 3553(a). The factors Domingo lists relate to the sentencing purposes listed in
subparts (C) and (D) above.


                                                          2
              Case: 13-14768     Date Filed: 03/19/2014    Page: 3 of 5


range, 21 to 27 months confinement, would have been sufficient to provide just

punishment, protect the public, and deter him from further criminal activity. See

18 U.S.C. § 3553(a)(2)(A),(B) and (C).

      We review the reasonableness of a sentence under a deferential abuse of

discretion standard. Gall v. United States, 552 U.S. 38, 41, 128 S. Ct. 586, 591,

169 L. Ed. 2d 445 (2007). We may “set aside a sentence only if we determine, after

giving a full measure of deference to the sentencing judge, that the sentence

imposed truly is unreasonable.” United States v. Irey, 612 F.3d 1160, 1191 (11th

Cir. 2010) (en banc).

      The District Court was required to impose a sentence “sufficient, but not

greater than necessary, to comply with the purposes” listed in 18 U.S.C. §

3553(a)(2). See note 1, supra. In imposing a particular sentence, the court had to

consider as well the nature and circumstances of the offense, the history and

characteristics of the defendant, the kinds of sentences available, the applicable

guideline range, the pertinent policy statements of the Sentencing Commission, the

need to avoid unwarranted sentencing disparities, and the need to provide

restitution to victims. 18 U.S.C. § 3553(a)(1), (3)-(7).

      When a sentencing court determines that a sentence outside the applicable

Guidelines range is appropriate, it must consider the extent of the deviation and




                                          3
               Case: 13-14768     Date Filed: 03/19/2014    Page: 4 of 5


provide sufficient justification for the degree of the variance. United States v.

Williams, 526 F.3d 1312, 1322 (11th Cir. 2008). We “must give due deference to

the district court's decision that the § 3553(a) factors, on a whole, justify the extent

of the variance.” Gall v. United States, 552 U.S. 38, 51, 128 S. Ct. 586, 597, 169
L. Ed. 2d 445 (2007). The reasonableness of a sentence may also be indicated when

the sentence imposed is well below the statutory maximum sentence. See United

States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008).

      Domingo does not demonstrate that his sentence was substantively

unreasonable in light of the record and the § 3553(a) factors. The District Court

explained why a variance from the Guidelines range was necessary to meet the

goals encompassed within 18 U.S.C. § 3553(a). The court expressed its concern

that the Guidelines range did not adequately reflect Domingo’s particular

circumstances, including that, since his reentry, Domingo had 11 convictions,

including three DUIs and a hit and run. The court indicated that an upward

variance was necessary to promote specific deterrence, to protect the public from

Domingo’s criminal conduct, and to reflect the seriousness of the offense in this

case, which included putting the public at risk from Domingo’s sometimes-violent

criminal activity.

      Although the court placed specific emphasis on Domingo’s criminal history,

the record indicates that it did not do so “single-mindedly” to the detriment of all


                                           4
              Case: 13-14768     Date Filed: 03/19/2014   Page: 5 of 5


of the other § 3553(a) factors. See United States v. Crisp, 454 F.3d 1285, 1292

(11th Cir. 2006). The court acknowledged Domingo’s alcoholism and indicated it

would not punish him for it. However, the court indicated that the problem with

Domingo’s alcoholism is that he “engages in conduct that is harmful and could be

not only dangerous but fatal to other people while he’s under the influence.” The

court also acknowledged Domingo’s argument that his motivation for reentering

the United States was to earn money to send back to his family in Guatemala.

However, the court found that Domingo’s economic motivation to enter the United

States would remain unchanged after time served for the instant offense, and his

subsequent deportation, and that deterrence called for a longer, rather than a

shorter, prison term. The weight to be given any particular sentencing factor is left

to the sound discretion of the court, absent a clear error of judgment. United States

v. Pugh, 515 F.3d 1179, 1191 (11th Cir. 2008); Williams, 526 F.3d at 1322.

Moreover, while Domingo’s month sentence is significantly higher than the

Guidelines range of 21 to 27 months, the sentence is well below the 10-year

statutory maximum penalty. See Gonzalez, 550 F.3d at 1324.

      Because Domingo’s sentence is supported by the § 3553(a) factors, and the

court adequately explained its reasons for issuing an upward variance, it did not

commit a clear error of judgment.

      AFFIRMED.


                                          5